Title: To James Madison from John Dawson, 22 June 1797
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia June 22. 1797.
I have recievd your favour, & deliverd Mrs. Madisons.
The accompanying papers will shew you the state of Europe, & you can easily judge of the effect they have had here. We have voted out the propositions for a salt tax, & for an additional regiment of artillerists—& the Senate, to day, that for a provisional army—they have also confirmd the nomination of Gerry in the place of Dana, who declind serving, 20 to 6—among the last the senators from Massa. & other highflyers.
I thing [sic] we shall adjourn in 10 days, & am well assurd they wish us gone—if the mischief is not done all may be well.
Not one word of Colo Monroe—is this not wonderful, & unfortunate to himself & to us? Yrs, with much esteem
J Dawson
Will you remember me to my friends, to whom I cannot write as often as I wish?
JD
